Title: From George Washington to Arthur St. Clair, 2 January 1791
From: Washington, George
To: St. Clair, Arthur


(Private)
Dear Sir,Philadelphia Jany 2d 1791.  
In the Journals of the Proceedings of the Executive in the North Western Territory, there appears to be certain regulations made by the Executive under the Articles of the 25th of April—6th 28th & 29th of June last, which can, with propriety, only be established by Laws.
In noticing these, my mind naturally recurred to your letter to me dated at Cahokee on the first of May last, wherein you observe, that the absence of the Judges had embarrassed you a great deal; and after waiting for them as long as possible, that you had been under the necessity of directing by proclamation certain regulations suited to the peculiar circumstances of the Country. These you had no doubt would be soon confirmed by law—and the necessity of the case offered an excuse for having exceeded your proper Powers.
The imperfect State in which the Legislation of the North Western Territory is—the want which the Executive has often

felt of the necessary coadjutors to adopt even the most urgent Laws—and the peculiar situation of a frontier Country, are circumstances which may not strike every one who will observe that the Executive has gone beyond i⟨ts⟩ proper powers. It therefore becomes a matter of high importance that the utmost circumspection should be observed in the conduct of the Executive; for there are not wanting persons who would rejoice to find the slightest ground of clamour against public Characters—and paying no regard to the absolute necessity of the case which caused a momentary stretch of power—nor the public good which might be produced by it, they would seize the occasion of making impressions unfavorable to Government & possibly productive of disagreeable effects.
I have therefore thought it best to give you this intimation in a private and friendly letter, that by circumspection Ma⟨lice⟩ itself may be disarmed. With complim⟨ents⟩ of the Season and great esteem & regard I am—Dear Sir Your Most Obedt Servt

Go: Washington

